Proceeding pursuant to CPLR article 78 to review a determination of the respondent police commissioner, dated December 8, 1975 made after a hearing, which found, inter alia, that petitioner had committed acts prejudicial to the good order, efficiency and discipline of the police department and dismissed him from his position as a *678police officer. By order of this court dated October 5, 1976, the determination was annulled, on the law, with $50 costs and disbursements, and respondents were directed to restore petitioner to his position, as of December 8, 1975, with back pay, on the ground that the approval of the city manager was not obtained as required by sections 46 and 58 of the Charter of the City of New Rochelle. On November 4, 1976 this court granted respondent’s motion for renewal. On renewal, proceeding remanded to Special Term to hear and report to this court as to whether the city manager approved petitioner’s dismissal and, if so, the date of such approval, and proceeding held in abeyance in the interim. On the record now presented it is unclear whether the city manager approved petitioner’s dismissal, and if he did, when such approval occurred. Cohalan, Acting P. J., Hargett, Damiant, Shapiro and Titone, JJ., concur.